DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on August 3, 2021. 
Claims 22-41 are pending. Claims 22, 31 and 41 have been amended.


Response to Arguments
1.	Claims 31-41 have been amended according to the specification. Therefore, the rejections of claims 31-41 under 35 U.S.C. § 112(a) are withdrawn.


2.	Applicant’s arguments with respect to amended claims 22, 31 and 41 along with their dependent claims have been considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 


1.	Claims 22, 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over SON et al. (US Publication No. 2018/0213224 A1) in view of Misra et al. (US Publication No. 2013/0114668 A1) and further in view of Tanizawa et al. (US Publication No. 2013/0094581 A1) .

       	Regarding claim 22, 
SON et al. meets the claim limitations, as follows:
A method comprising:
generating a list of candidate intra prediction modes for a current coding block of a picture being encoded, wherein the list of candidate intra prediction modes comprises a bidirectional intra prediction (BIP) mode (i.e. The information on the intra prediction mode may include information indicating a single candidate among the intra prediction mode candidate list derived based on the current block. Here, the information about the intra prediction mode may include a bi-directional prediction flag (or an intra-interpolation flag).  );(Fig. 9, and 12-13, para[0170]-[0173])
determining  (i.e. the prediction value for the target sample may be derived via linear interpolation between the first neighboring sample and the second neighboring sample, when the value of bidirectional prediction , and wherein the prediction related information comprises at least one of: numbers and positions of available primary reference samples of the current coding block, an intra prediction mode index defining a direction of a candidate intra prediction mode, or a size of the current coding block (i.e. FIG. 9 illustrates an embodiment of the intra prediction method using the linear interpolation technique, wherein Table 1 shows the relation between the intra directional mode and the intra prediction angle. );(Fig. 7 and 9, para[0137]-[])
SON et al. does not explicitly disclose the following claim limitations:
determining whether a BIP flag is to be signaled in a bitstream of the picture according to prediction related information
when determining that the BIP flag is to be signaled in the bitstream, deriving, from the prediction related information, a probability model for encoding, and coding a value of the BIP flag to the bitstream using the probability model.
when determining that the BIP mode is not applied or applied by default, determining not to signal the BIP flag in the bitstream; 
However, in the same field of endeavor Misra et al. discloses the deficient claim limitations, as follows:
when determining that the BIP flag is to be signaled in the bitstream, deriving, from the prediction related information, a probability model for encoding, and coding a value of the BIP flag to the bitstream using the probability model (i.e. the encoder receives syntax elements values 700 and generates a binary string 730 using CABAC, Here the syntax elements values 700 can be an index term derived for the current block's intra prediction mode.).(Fig. 9, para[0034])

SON et al. and Misra et al.  do not explicitly disclose the following claim limitations:
determining whether a BIP flag is to be signaled in a bitstream of the picture according to prediction related information,
when determining that the BIP mode is not applied or applied by default, determining not to signal the BIP flag in the bitstream; 
However, in the same field of endeavor Tanizawa et al. discloses the deficient claim limitations, as follows:
determining whether a BIP flag is to be signaled in a bitstream of the picture according to prediction related information (i.e. bipred_intra_flag shown in FIG. 17 is a syntax element indicating whether to use bi-directional intra-prediction in the micro block.  bipred_intra_flag is encoded only when slice_bipred_intra_flag is 1 and the encoding type of the macroblock is intra-prediction.).(Fig. 17, para[0146])
when determining that the BIP mode is not applied or applied by default, determining not to signal the BIP flag in the bitstream (i.e. FIG. 17 shows an example of macroblock layer syntax 1108. bipred_intra_flag shown in FIG. 17 is a syntax element indicating whether to use bi-directional intra-prediction in the micro block. bipred_intra_flag is encoded only when slice_bipred_intra_flag is 1 and the encoding type of the macroblock is intra-prediction. This implies that bipred_intra_flag is not 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of SON and Misra with Tanizawa to only encode bipred_intra_flag when the encoding type of the macroblock is intra-prediction, the motivation being to enable prediction closer to an input image (Tanizawa para[0148]).

Regarding claims 31 and 41, all claimed limitations are set forth and rejected as per discussion for claim 22, as the decoding method and the decoder are reverse processes of the encoding method.


2.	Claims 23-24 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over SON et al. (US Publication No. 2018/0213224 A1) in view of Misra et al. (US Publication No. 2013/0114668 A1) and further in view of Tanizawa et al. (US Publication No. 2013/0094581 A1) and Lim et al.  (US Publication No. 2011/0292994 A1).

Regarding claim 23, the rejection of claim 22 is incorporated herein. 
SON et al., Tanizawa et al. and Misra et al.  do not explicitly disclose the following claim limitations:
The method of claim 22, wherein determining whether the BIP flag is to be signaled comprises: 
determining that the BIP mode is enabled, and the BIP flag is applied by default and is not to be signaled in the bitstream; or determining that the BIP mode is disabled, and the BIP flag is not to be signaled in the bitstream.
However, in the same field of endeavor Lim et al. discloses the deficient claim limitations, as follows:
determining that the BIP mode is enabled, and the BIP flag is applied by default and is not to be signaled in the bitstream; or determining that the BIP mode is disabled, and the BIP flag is not to be signaled in the bitstream (i.e. when the current prediction block C, neighboring block A and neighboring block B share a common intra prediction mode, the OBIP mode may not be applied to predict the current prediction block C. No OBIP mode flag is required to be included in the video signal transmission in this situation.  ).( para[0126])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of SON and Misra with Tanizawa and Lim to not include BIP mode flag in the video signal transmission when BIP mode is not applied to predict the current prediction block, the motivation being to signal a proper intra prediction mode to predict a corresponding prediction block (Lim para[0011]).

Regarding claim 24, the rejection of claim 22 is incorporated herein. 
SON et al., Tanizawa et al. and Misra et al.  do not explicitly disclose the following claim limitations:
The method of claim 22, wherein determining whether the BIP flag is to be signaled comprises: 
when a primary reference sample in a top side of the current coding block is not available, determining that the BIP mode is disabled and the BIP flag is not to be signaled in the bitstream; or when primary reference samples in left and right sides of the current coding block are not available, determining that the BIP mode is disabled and the BIP flag is not to be signaled in the bitstream.
However, in the same field of endeavor Lim et al. discloses the deficient claim limitations, as follows:
when a primary reference sample in a top side of the current coding block is not available, determining that the BIP mode is disabled and the BIP flag is not to be signaled in the bitstream; or when primary reference samples in left and right sides of the current coding block are not available, determining that the BIP mode is disabled and the BIP flag is not to be signaled in the bitstream (i.e. When  neighboring blocks that were intended to be included in the weighted sum calculation according to the intra OBIP prediction mode of the present invention is not available, this indicates that the intra OBIP prediction mode is not to be applied to predict a current prediction block.  This saves the need to expressly transmit OBIP flag information that identifies that the intra OBIP prediction mode is not to be processed for the current prediction block C.).( para[0127])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of SON and Misra with Tanizawa and Lim to determine BIP mode based on availability 

Regarding claims 32, all claimed limitations are set forth and rejected as per discussion for claim 23, as the decoding method and the decoder are reverse processes of the encoding method.

Regarding claims 33, all claimed limitations are set forth and rejected as per discussion for claim 24, as the decoding method and the decoder are reverse processes of the encoding method.


Allowable Subject Matter
1.	Claims 25-30 and 34-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KATE H LUO/Primary Examiner, Art Unit 2488